     Case: 3:16-cv-00098-RAM-RM Document #: 7 Filed: 03/31/21 Page 1 of 2




                           DISTRICT COURT OF THE VIRGIN ISLANDS
                            DIVISION OF ST. THOMAS AND ST. JOHN

ANNE MARIE DESTINE,                             )
                                                )
                      Plaintiff,                )
                                                )
                      v.                        )      Case No. 3:16-cv-0098
                                                )
VIRGIN ISLANDS BUREAU OF INTERNAL               )
REVENUE,                                        )
                                                )
                      Defendant.                )
                                                )

                                            ORDER
       THIS MATTER is before the Court sua sponte.
       On December 2, 2016, Anne Marie Destine (“Destine”) filed a complaint against the
Virgin Islands Bureau of Internal Revenue (“VIBIR”). (ECF No. 1.) In her complaint, Destine
alleges that she received a Notice of Deficiency for her 2012 taxes from the VIBIR. See Compl.
at 1, ECF No. 1. Contending that the alleged deficiency is in error, Destine’s complaint seeks
a redetermination of her 2012 taxes. Id.
       On December 21, 2016, Destine filed for leave to proceed in forma pauperis. (ECF
No. 2.) Thereafter, on July 8, 2019, the magistrate judge entered an order granting Destine
leave to proceed in forma pauperis. (ECF No. 3.) That order also advised Destine of the
requirement that “[u]nder the Local Rules of Civil Procedure, ‘[a] proceeding to redetermine
income tax liability pursuant to a notice of deficiency or notice of liability of any person shall
be by petition naming the Director, Virgin Islands Bureau of Internal Revenue, as
respondent.’ LRCi 71A.1(a).” Id. at 4. As such, the July 8, 2019 order also required Destine to
amend her complaint to name the Director, Virgin Islands Bureau of Internal Revenue as the
proper defendant, and prepare and deliver a summons to the Clerk of Court, by August 5,
2019. See id. at 5.
       On March 2, 2020, the magistrate judge entered an order directing that the July 8,
2019 order be mailed to Destine—it appearing that the July 8, 2019 order was never sent to
Destine. See Order at 1, March 2, 2020, ECF No. 4. The March 2, 2020 order set a new deadline
      Case: 3:16-cv-00098-RAM-RM Document #: 7 Filed: 03/31/21 Page 2 of 2
Destine v. VIBIR
Case No. 3:16-cv-0098
Order
Page 2 of 2

of April 1, 2020, to amend the complaint and prepare and deliver a summons to the Clerk of
Court. Id. at 1.
        No amended complaint, or any other filing by Destine, has been filed to date.
Accordingly, it is hereby
        ORDERED that this matter is DISMISSED; and it is further
        ORDERED that the Clerk of Court shall CLOSE this case.



Dated: March 31, 2021                                  /s/ Robert A. Molloy
                                                       ROBERT A. MOLLOY
                                                       District Judge
